DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claims, filed on 09/25/2020, addressing claims 1-20 and 26 rejection from the final office action (06/15/2020) by amending claims 1, 6, 11, and 26; cancelling claims 5 and 27-29; and adding new claim 32 is entered, and will be addressed below. 
The examiner notices claim 32 is combining features of claims 30, 8-10, and 26 and “removed throught he one or more access ports” is clearly a typo of “removed through the one or more access ports”.
Claim Interpretations
The “wherein the outlet channel is sized to generate backpressure within the premix chamber” of claim 13,
The “wherein the backpressure is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet” of claim 14,
The “wherein the nozzle assembly is configured to achieve a target residence time for the liquid within the premix chamber” of claim 15,
The “wherein the target residence time is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet” of claim 16,

The “wherein the sweeping action is configured to reduce residue build-up within the premix chamber” of claim 18,

These limitations are either design criteria and/or intrinsic apparatus properties and will be examined accordingly. 

When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).   

	The “a receptacle” of claim 9 and “a threaded receptacle” of claim 11, being independent to each other, both seem to be corresponding to the same “106” in drawing.

The “threaded receptacle welded to the metal flange” of claim 11 is considered a product by process claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 13-18, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110262650, hereafter ‘650), in view of Benzing et al. (US 5653813, hereafter ‘813).
‘650 teaches some limitations of:
Claim 1: FIG. 2B is a cross-sectional diagram of a conventional vaporizer 200 consisting of an atomizing stage 2000 and a vaporizing stage 2100. In order to effectuate Venturi effect, a mixture of carrier gas and liquid droplets passes through a nozzle with diameter di in the atomizing stage 2000 ([0009], Figs. 4A-C also read into claim 1, see discussion below), FIG. 8 is a schematic diagram illustrating an atomic layer deposition (ALD) device incorporating a vaporizing apparatus ([0022], the claimed “A vaporizer to introduce a vaporized liquid into a substrate processing system, comprising:”, see also Figs. 9 and 11A-B):
A heater 201 is provided in the vaporizer 200 to heat the droplets at the vaporizing stage 2100 ([0009], last sentence, the straight section of the vaporizing stage 2100 is the claimed “a vaporizer chamber having an inlet”, the atomizing stage 2000 plus the cone section of the vaporizing stage 2100 is the claimed “a nozzle assembly coupled to the inlet for the vaporizer chamber having an upstream side and a downstream side, comprising: a premix chamber”),
FIG. 1B is a schematic diagram of a conventional vaporizing system. The vaporizing system includes a liquid tank 103, LFM 102, MFC 101, a piezo-valve 104, a valve controller 105, heater controllers 106, and a vaporizer 107 ([0007]), The vaporizer receives a carrier gas and a liquid fluid via a mass flow controller (MFC) 101 and a liquid flow meter (LFM) 102, respectively ([0006], 2nd last sentence), FIG. 6A is a block which receives a liquid to be vaporized and a gas inlet which receives a carrier gas; an outlet channel immediately downstream from the premix chamber which receives a premixed liquid from the premix chamber”, note the straight narrow region with diameter di is the claimed “outlet channel”, same as Applicants’ outlet channel 114 in Fig. 3, the cone section of the vaporizing stage 2100 is the claimed “an expanding nozzle coupled to the outlet channel; and a carrier gas channel coupled to the gas inlet”);
Fig. 1B shows the liquid inlet orifice is upstream from the carrier gas inlet (the claimed “the liquid inlet comprising a liquid inlet orifice upstream from the gas inlet such that the liquid is introduced into the premix chamber at a location upstream from the gas inlet”),
Fig. 1B also shows the liquid from LFM 102 is at the upstream side of the carrier gas from LFM 101 to the vaporizer 107, in other words, liquid is from the left-hand side of Fig. 2B of the vaporizer 200 (the claimed “wherein the liquid inlet orifice is arranged on the upstream side of the nozzle assembly such that the liquid inlet orifice directs liquid through inlet orifice toward the downstream side of the nozzle assembly“),
Fig. 2B shows the claimed “the premix chamber, the outlet channel and the expanding nozzle are aligned with respect to a direction of flow of the liquid entering the premix chamber through the liquid inlet orifice“.


‘650 further criticizes that FIG. 2B is a cross-sectional diagram of a conventional vaporizer 200 consisting of an atomizing stage 2000 and a vaporizing stage 2100. In order to effectuate Venturi effect, a mixture of carrier gas and liquid droplets passes through a nozzle with diameter di in the atomizing stage 2000 ([0009]), The vaporizer of FIG. 2B, however, has following disadvantages: (i) precursor with high viscosity or low vapor-pressure tend to clog the nozzle, (ii) the droplets formed in the atomizing stage are uneven in size, and hence, the vaporization stage produces some liquid droplets that are not vaporized, and (iii) the droplets may come in contact with the interior wall of the vaporizer and scorch or clog the wall ([0010]) and provide a solution of forming droplets of small size by electrically charging the droplets ([0011]). Through the nozzle 402, the liquid and the carrier gas are sprayed into the chamber 418. The sprayed liquid is atomized into a plurality of droplets due to Venturi effect caused by the pressure difference inside the nozzle 402 and outside the nozzle 402 ([0032]). In other words, the nozzle 402 maintains the neck with narrow diameter di. In short, both Fig. 2B and Figs. 4A-C read into the above limitations of claim 1. The difference between Fig. 2B and Figs. 4A-4C are the electrode 408 opposite the potential at the nozzle 402, it has nothing to do with any of the above claimed limitation.

Note atomizing is using the carrier gas to break up the liquid into fine droplets. ‘650 is silent regarding to the specific location and direction of the carrier gas inlet to the vaporizer. ‘650 does not teach the other limitations of:
vortical flow within the premix chamber upon introduction of the carrier gas through the carrier gas channel,
wherein the carrier gas channel is positioned to introduce the carrier gas into the premix chamber in a direction tangential to an interior wall of the premix chamber.

    PNG
    media_image1.png
    437
    676
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Vaporizer 
chamber)][AltContent: arrow][AltContent: textbox (Nozzle 
assembly)][AltContent: textbox (Outlet 
Channel
immediately 
downstream
premix chamber)][AltContent: arrow][AltContent: textbox (Expanding 
Nozzle cone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contracting
conical 
region)][AltContent: arrow][AltContent: textbox (Cylindrical
region)][AltContent: textbox (premix 
chamber)]












‘813 is an analogous art in the field of Cyclone evaporator (title) A liquid precursor passage and a carrier gas passage extend through the evaporator body and open into the evaporation chamber … The cyclone evaporator is particularly advantageous for evaporating low vapor pressure liquids useful in semiconductor fabrication processes such as chemical vapor deposition (abstract) The small diameter of the liquid precursor tube 406 and a Venturi effect assist in the production of the fine spray of liquid precursor droplets (col. 7, lines 61-63). ‘813 teaches that Referring to FIGS. 1, 3, and 4, carrier gas is preferably introduced tangentially to sidewall 304 and parallel to a horizontal plane of cyclone evaporator 100. The tangential introduction of the carrier gas assists in minimizing perturbations of cyclonic gas flow within evaporation chamber 302 by directing the carrier gas flow to immediately conform to the contour of sidewall 304 (col. 7, lines 34-40), In areas of cyclonic flow, the flowing carrier gas and entrained liquid precursor spray droplets are continuously subjected to angular acceleration forces due to the rapidly changing direction of carrier gas flow. The inertia of the liquid precursor spray droplets opposes the angular acceleration forces … Because inertia is directly proportional to mass, and the annular acceleration forces are directly proportional to carrier gas velocity, larger entrained liquid spray droplets will generally undergo inertial separation at lower carrier gas velocities (col. 8, line 64 to col. 9, line 10), To avoid the introduction of the relatively large droplets of liquid precursor into the evaporation chamber 302, the liquid precursor tube 406 produces a fine spray of liquid precursor droplets (col. 7, lines 57-61, in short, more effective separating large droplets into smaller ones). To create the Venturi effect, the liquid precursor tube 406 is positioned directly into a path of carrier gas exiting the carrier gas channel 104. The dispensing end of atomizer nozzle 412 opens on the downstream side of the carrier gas. The beveled opening of atomizer nozzle 412 aids in preventing liquid precursor drops from clinging to the dispensing end of the liquid precursor tube 406. As the carrier gas flows past the liquid precursor tube 406, a low pressure region is created near the beveled opening of atomizer nozzle 412. The low pressure region assists the liquid precursor exit from the atomizer nozzle 412 into the low pressure region. As the liquid precursor exits into the low pressure region a fine spray is formed which becomes entrained in the carrier gas flowing past the liquid precursor tube 406 (col. 8, lines 3-17), the high velocity carrier gas imparts large shear forces on the liquid precursor as the liquid precursor emerges from the liquid precursor dispensing opening 602. These shear forces atomize the liquid precursor into liquid spray droplets having sufficiently small mass to become entrained in the carrier gas flow (col. 11, lines 37-42). Note the inner sidewall 304 has a straight cylindrical shape.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged the tangential carrier gas inlet to the outlet of the liquid from the LFM 102 (as shown in Fig.1B, or the straight cylindrical inner side wall of the atomizing stage 2000 to tangentially introducing carrier in Fig. 2B) of ‘650, as taught by ‘813, for the purpose of cyclonic gas flow and more effective producing smaller droplets, as taught by ‘813 (col. 7, line 38, col. 8, line 64 to col. 9, line 10, and col. 11, lines 37-42), further reducing the clogging problem of ‘650 ([0010]).

	As shown in the illustration above, ‘650 also teaches the limitations of:
	Claim 2: wherein the premix chamber comprises a cylindrical region including the liquid inlet and a conical region adjacent the outlet channel.
Claim 3: wherein the conical region comprises a contracting cone configured to increase a speed for the premixed liquid leaving the premix chamber.
	Claim 4: wherein the expanding nozzle comprises an expanding cone configured to facilitate vaporization of the premixed liquid.
 	
	The combination of ‘650 and ‘813 further teaches the limitations of:
Claim 6: Fig. 1B of ‘650 shows the carrier gas pipe is outside of the mixing region, particularly outside of the cylindrical region as shown in Fig. 2B (the claimed “wherein the carrier gas channel is outside of the premix chamber”)
Fig. 4 of ‘813 shows the gas channel 104 having three regions with reducing diameter toward evaporation chamber 302 (the claimed “wherein the carrier gas channel has multiple regions with different diameters including a first region coupled to a source for the carrier gas and a second region coupled to the gas inlet for the premix chamber, the second region having a smaller diameter than the first region”).


Claims 13-18 are design criteria and/or inherent properties of the combined apparatus. ‘650, being the same shape as Applicants’ Fig. 3, inherently having these properties.
Claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘813, as being applied to claims 1 and 27 rejection above, further in view of Randive et al. (US 20020043215 , hereafter ‘215). 
‘650 further teaches some limitations of:
Claim 32: Figs. 8-9 shows vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”).

The combination of ‘650 and ‘813 does not teach the limitations of:

Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.
Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending 

‘215 is an analogous art in the field of Liquid Substance Supply Device For Vaporizing System, Vaporizer (title), MOCVD (Metal Organic Chemical Vapor Deposition), The liquid substances … are sprayed in from the nozzle section 20 in the form of a fine mist (Fig. 27, [0143], 2nd sentence). ‘215 teaches that the transfer line 6E is connected to the nozzle section 20 of the vaporizer 2 by a coupling 22. FIG. 28 is an enlarged view of a portion of this coupling 22. This coupling 22 comprises a pair of sleeves 220a and 220b, a nut 221, a plug 222, and a metal gasket 223 (Fig. 28, [0145]), A fixing flange 208a is formed upon the lower portion of the casing 208 ([0150], 2nd sentence), for the purpose of gasket type seal coupling ([0023], last sentence). Note the nut 221 is above the vaporization chamber 21 and it is well-known that nuts and flange are made of metal, particularly matching with other metal components. Note the metal gasket 223 has a hole in the center and is accessible by removing nut 221.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a metal nuts 221, metal gasket 223 with an orifice, and the metal flange, as taught by ‘215, for the purpose of gasket type seal coupling, as taught by ‘215 ([0023], last sentence).

‘215 further teaches the limitations of:
, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange”, Note the nut 221 is at the opposite side of the welding point between end portion 208b).
Alternatively, claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘813, as being applied to claims 1 and 27 rejection above, further in view of Peck (US 20090258143, hereafter ‘143). 
‘650 further teaches some limitations of:
Claim 32: Figs. 8-9 shows vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”).

The combination of ‘650 and ‘813 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into inlet for the premix chamber.

Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.
Claim 11: further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange.
Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending 

Note the welded of claim 11 is a product by process claim.

‘143 is an analogous art in the field of a vaporization apparatus ([0063]) REAGENT DISPENSING APPARATUS (title). ‘143 teaches that Metal gasket 120 is used in sealing face fittings (e.g., VCR from Swagelok). It is a disk with a hole in the center (Fig. 4, [0195], 2nd sentence), Male nut 130 is tightened against the female nut 140 to form the assembled connection 150 ([0196], last sentence), for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof ([0011]). The end (213) of face seal fitting 210 is joined (e.g., welded) to the other process components (e.g., tubing, valves, vessels, etc.) (Fig. 5, [0199], 4th sentence). Note when the nut 140 is loosen from nut 130, there is an access port for the tool to reach the gasket 120. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the sealing O-ring/ gasket with multiple screws of ‘813 with the gasket 120/220 tighten by nuts 130/230 and 140/240 with welded end 213 of face seal fitting of ‘143, for the purpose of maintaining .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘813, as being applied to claim 1 rejection above, further in view of Nasman (US 20150240355, hereafter ‘355).
The combination of ‘650 and ‘813 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.
	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.

‘355 is an analogous art in the field of VAPORIZER UNIT WITH OPEN CELL CORE (title) system for vaporizing a liquid-phase precursor for use in a substrate processing system ([0002]). ‘355 teaches that at least one porous foam member arranged within said vaporizer chamber between said vaporizer inlet and said vaporizer outlet such that vapor flows through said at least one porous foam member (abstract), The at least one porous foam member 228 can comprise an open celled metal foam and the open celled metal foam can comprise an open celled aluminum foam. As an example, the open-celled foam may include Duocell® Foam that is commercially available (Fig. 2, [0056]), Some droplets of the liquid-phase precursor may hit the foam 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam between said vaporizer inlet and said vaporizer outlet, as taught by ‘355, to the vaporizer 200 in FIG. 2B of ‘650, and then combined with ‘813, for the purpose of flash vaporizing and reducing the threat of decomposition of the liquid-phase precursor, as taught by ‘355 ([0072]).
Alternatively, claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘813, as being applied to claim 1 rejection above, further in view of Dedontney (US 20070194470, hereafter ‘470).
The combination of ‘650 and ‘813 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.
	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.



Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam, as taught by ‘470, to the vaporizer 200 in FIG. 2B of ‘650, and then combined with ‘813, for the purpose of filter and catalytic reaction, as taught by ‘470 ([0058]).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112 rejection of claims 26-29, see page 9 to the top of page 10, Applicants amendment overcomes the rejection.
In regarding to rejection over Lee ‘650 in view of Benzing ‘813, Applicants argue that 
A) ‘650 instructs one not to use the arrangement of Fig. 2B and repeats Fig. 1B and Fig. 2B are different embodiments because of [0010] see the top partial paragraph of page 11.
This argument is found not persuasive.
“A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.” See MPEP 2131.5. Note only prior arts in the prior art ‘650 is still a prior art, the features of Fig. 2B are all available in Figs. 4A-4C.
‘650 teaches that:
Through the nozzle 402, the liquid and the carrier gas are sprayed into the chamber 418. The sprayed liquid is atomized into a plurality of droplets due to Venturi effect caused by the pressure difference inside the nozzle 402 and outside the nozzle 402 ([0032]). In other words, the nozzle 402 maintains the neck with narrow diameter di. In short, both Fig. 2B and Figs. 4A-C read into the above limitations of claim 1. The difference between Fig. 2B and Figs. 4A-4C are the electrode 408 opposite the potential at the nozzle 402, it has nothing to do with any of the above claimed limitation.


B) The combination of ‘650 and ‘813 would be injection of the gas and liquid into an evaporation chamber 302, the modification would be injection of the gas and liquid into the vaporization stage 2100 of ‘650, see the 2nd complete paragraph of page 11.
This argument is found not persuasive.
Fig. 1B of ‘650 clearly shows the liquid from LFM 102 is at the upstream side of the carrier gas from LFM 101 to the vaporizer 107, in other words, liquid is from the left-hand side of Fig. 2B of the vaporizer 200 upstream from the neck. 
‘813 teaches that to create the Venturi effect, the liquid precursor tube 406 is positioned directly into a path of carrier gas exiting the carrier gas channel 104
(col. 8, lines 3-6). 
	In the combination of ‘605 and ‘813 the cyclonic flow is clearly upstream of the neck, or the premix chamber. 
C) Applicants cited component of ‘813 and then argue the combination would not result of amended claim 1 of the 2nd paragraph of page 12, see the last paragraph of page 11 to the middle of page 12. 
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
nd paragraph of page 12 are the components of ‘605. Citing ‘813’s different components is again, a strawman approach.
The rejection is based on ‘605 in view of ‘813. ‘605 teaches nozzle assembly with premix chamber, outlet channel, and expanding nozzle are aligned. ‘605 does not teach tangential flow. ‘813 teaches using tangential flow. ‘813’s teaches the high velocity carrier gas imparts large shear forces on the liquid precursor as the liquid precursor emerges from the liquid precursor dispensing opening 602. These shear forces atomize the liquid precursor into liquid spray droplets having sufficiently small mass to become entrained in the carrier gas flow (col. 11, lines 37-42), same as Applicants’ sharing effect ([0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KEATH T CHEN/Primary Examiner, Art Unit 1716